                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10     RINGCENTRAL, INC.,
                                                                                        Case No. 19-cv-02626-NC
                                  11                   Plaintiff,
                                                                                        ORDER DENYING
                                                 v.
Northern District of California




                                  12                                                    RINGCENTRAL’S MOTION FOR
 United States District Court




                                                                                        SUMMARY JUDGMENT, AND
                                  13     NEXTIVA, INC., et al.,                         GRANTING IN PART AND
                                                                                        DENYING IN PART NEXTIVA’S
                                  14                   Defendants.                      MOTION FOR SUMMARY
                                                                                        JUDGMENT
                                  15
                                                                                        Re: Dkt. Nos. 202, 204
                                  16
                                  17          It is a rainy day for cloud-based communications companies. Before the Court are
                                  18   two motions for summary judgment in this business torts case: first, plaintiff and
                                  19   counterclaim-defendant RingCentral, Inc.’s motion for summary judgment on Nextiva’s
                                  20   counterclaim, and second, defendant and counterclaimant Nextiva, Inc.’s motion for
                                  21   summary judgment on RingCentral’s complaint. See Dkt. Nos. 202 (“Nextiva MSJ”), 204
                                  22   (“RC MSJ”). The Court finds that as to RingCentral’s motion, there are triable issues of
                                  23   fact pertaining to all of Nextiva’s counterclaims. As to Nextiva’s motion, the Court finds
                                  24   that there is no genuine dispute as to the claims involving allegedly false positive reviews
                                  25   of Nextiva, but there are triable issues of fact as to all of RingCentral’s remaining claims.
                                  26          Accordingly, the Court DENIES RingCentral’s motion for summary judgment in its
                                  27   entirety, and GRANTS IN PART and DENIES IN PART Nextiva’s motion for summary
                                  28   judgment.
                                  1    I.   BACKGROUND
                                  2         A.   The Parties and Procedural History
                                  3           Plaintiff and counterclaim-defendant RingCentral is a Delaware corporation, with a
                                  4    principal place of business in Belmont, California. Dkt. No. 116 (“TAC”) ¶ 4.
                                  5    RingCentral provides cloud-based unified communications as a service. Id. ¶ 13. Its
                                  6    software-as-a-service communications platform provides a comprehensive set of business
                                  7    communications features for voice, virtual private branch exchange, audio and video
                                  8    conferencing, messaging, contact center collaboration, SMS, online meetings, contact
                                  9    center, and fax. Id.
                                  10          Defendant and counterclaimant Nextiva, Inc. is an Arizona corporation, with a
                                  11   principal place of business in Scottsdale, Arizona. TAC ¶ 6. Nextiva also provides a
                                       cloud-based unified communications market with business phone solutions including
Northern District of California




                                  12
 United States District Court




                                  13   voice, video, and messaging. TAC ¶ 14.
                                  14             1. Complaint by RingCentral
                                  15          On May 14, 2019, RingCentral filed its initial complaint, alleging claims against
                                  16   unnamed defendants for tortious interference, trade libel, unfair competition, and
                                  17   trademark infringement. Dkt. No. 1. Nextiva first moved to dismiss the complaint for a
                                  18   more definite statement and failure to state a claim, and the Court granted dismissal with
                                  19   leave to amend. Dkt. Nos. 44, 53. Nextiva later moved to dismiss the second amended
                                  20   complaint, and the Court dismissed defendant UnitedWeb, but otherwise denied the
                                  21   motion. Dkt. Nos. 57, 65. On December 31, 2020, RingCentral filed its third amended
                                  22   complaint for (1) tortious interference, (2) defamation, (3) trade libel, (4) unfair
                                  23   competition, and (5) cybersquatting under the Lanham Act, 15 U.S.C. § 1125(d). See
                                  24   generally TAC.
                                  25             2. Counterclaim by Nextiva
                                  26          Nextiva filed its answer on May 12, 2020, and raised five counterclaims against
                                  27   RingCentral: (1) unfair competition under Cal. Bus. & Prof. Code § 17200; (2) false
                                  28   advertising under Cal. Bus. & Prof. Code § 17500; (3) false advertising under the Lanham
                                                                                      2
                                  1    Act, 15 U.S.C. § 1125(a); (4) trade libel; and (5) intentional interference with prospective
                                  2    economic advantage. Dkt. No. 67 (“Counterclaim”). RingCentral moved to dismiss and
                                  3    strike the counterclaims. Dkt. No. 72. On July 17, 2020, this Court dismissed Nextiva’s
                                  4    trade libel and intentional interference counterclaims. Dkt. No. 81. All parties have
                                  5    consented to the jurisdiction of a magistrate judge under 28 U.S.C. § 636(c). See Dkt. Nos.
                                  6    9, 51.
                                  7         B.     The Conflict Between the Parties
                                  8             RingCentral and Nextiva are competitors in the cloud-based unified
                                  9    communications market. TAC ¶ 14. According to RingCentral, beginning in mid-2018,
                                  10   Nextiva initiated a widespread scheme to deliberately and maliciously defame RingCentral
                                  11   and wrongfully interfere with its business opportunities, with the goal of improving
                                       Nextiva’s competitive standing. TAC ¶ 21. RingCentral alleges that Nextiva engaged in a
Northern District of California




                                  12
 United States District Court




                                  13   broad-based internet campaign of falsehoods against RingCentral to wrongfully damage its
                                  14   reputation and steer potential business toward Nextiva. Id. Specifically, RingCentral
                                  15   alleges — and Nextiva admits — that Nextiva’s independent contractor, Baruch Labunski,
                                  16   fabricated fictitious online personas of RingCentral personnel, registered domain names
                                  17   using fake contact information, and created fraudulent websites associated with those
                                  18   domains for the purpose of redirecting users away from RingCentral, and toward unrelated
                                  19   business websites. Id. ¶ 22; Dkt. No. 133 (“Answer”) ¶ 29.
                                  20            Furthermore, RingCentral alleges that Nextiva posted public reviews on several
                                  21   independent online communications and collaboration review websites using fake personas
                                  22   and misleading email addresses. TAC ¶ 24. RingCentral alleges that the fake negative
                                  23   reviews of RingCentral accused them of providing poor services and engaging in dishonest
                                  24   business practices, while the fake positive reviews of Nextiva harmed RingCentral because
                                  25   it furnished Nextiva with a perfect 5-star rating, casting RingCentral in a bad light. See id.
                                  26   ¶ 25 (emphasis added).
                                  27            Similarly, Nextiva alleges that RingCentral carried out a wide-ranging and
                                  28   persistent scheme to disseminate false and derogatory reviews on the internet about
                                                                                      3
                                  1    Nextiva and other competitors, and posted false reviews to inflate RingCentral’s own
                                  2    performance. See Counterclaim ¶¶ 13–17. According to Nextiva, RingCentral allegedly
                                  3    carried out its scheme by creating and maintaining its own comparison webpage (the
                                  4    “/compare page”) using third-party sponsored websites containing a comparison of
                                  5    services and prices between RingCentral and Nextiva. Id. ¶ 26–29. It also created a
                                  6    customer review page (the “/review page”), which aggregates data from other review
                                  7    sources and allows visitors to read reviews from RingCentral’s customers. Id. ¶ 37.
                                  8    Nextiva alleges, however, that the /review page, is misleading. “While each of the sourced
                                  9    websites . . . contain numerous negative reviews of RingCentral when visited directly, no
                                  10   negative reviews appear when viewed through RingCentral’s website.” Id.
                                  11           RingCentral filed a motion for summary judgment on Nextiva’s counterclaims, and
                                       Nextiva filed a motion for summary judgment on RingCentral’s complaint. While these
Northern District of California




                                  12
 United States District Court




                                  13   were pending, Nextiva noticed the Court saying it no longer intends to pursue its
                                  14   counterclaim theory that arises out of RingCentral’s comparative pricing page. Dkt. No.
                                  15   287.
                                  16   II.    LEGAL STANDARD
                                  17           Summary judgment may be granted only when, drawing all inferences and
                                  18   resolving all doubts in favor of the nonmoving party, there is no genuine dispute as to any
                                  19   material fact. Fed. R. Civ. P. 56(a); Tolan v. Cotton, 572 U.S. 650, 651 (2014); Celotex
                                  20   Corp. v. Catrett, 477 U.S. 317, 322 (1986). A fact is material when, under governing
                                  21   substantive law, it could affect the outcome of the case. Anderson v. Liberty Lobby, Inc.,
                                  22   477 U.S. 242, 248 (1986). A dispute about a material fact is genuine if “the evidence is
                                  23   such that a reasonable jury could return a verdict for the nonmoving party.” Id. Bald
                                  24   assertions that genuine issues of material fact exist are insufficient. Galen v. Cnty. of L.A.,
                                  25   477 F.3d 652, 658 (9th Cir. 2007).
                                  26           The moving party bears the burden of identifying those portions of the pleadings,
                                  27   discovery, and affidavits that demonstrate the absence of a genuine issue of material fact.
                                  28   Celotex, 477 U.S. at 323. Once the moving party meets its initial burden, the nonmoving
                                                                                      4
                                  1    party must go beyond the pleadings, and, by its own affidavits or discovery, set forth
                                  2    specific facts showing that a genuine issue of fact exists for trial. Fed. R. Civ. P. 56(c);
                                  3    Barthelemy v. Air Lines Pilots Ass’n, 897 F.2d 999, 1004 (9th Cir. 1990) (citing Steckl v.
                                  4    Motorola, Inc., 703 F.2d 392, 393 (9th Cir. 1983)). All justifiable inferences, however,
                                  5    must be drawn in the light most favorable to the nonmoving party. Tolan, 572 U.S. 651
                                  6    (citing Liberty Lobby, 477 U.S. at 255).
                                  7    III. DISCUSSION
                                  8        A.      RingCentral’s Motion for Summary Judgment on Nextiva’s Counterclaim
                                  9             Nextiva filed a counterclaim for false advertising and unfair competition under
                                  10   California law, as well as false advertising under the Lanham Act. See Counterclaim ¶¶
                                  11   63–88. RingCentral moves for summary judgment on all counterclaims. See generally RC
                                       MSJ; see Dkt. No. 210 (“Answer”) at 24–25. The Court finds that there are genuine issues
Northern District of California




                                  12
 United States District Court




                                  13   of material fact on all issues raised, and therefore DENIES RingCentral’s motion for
                                  14   summary judgment.
                                  15               1. False Advertising and Unfair Competition Claims
                                  16            Nextiva’s counterclaim is based on five forms of alleged misconduct, but the parties
                                  17   ultimately dispute only two of them in their briefing: (1) that on its /compare page,
                                  18   RingCentral makes false claims about its own services and Nextiva’s services, and (2) that
                                  19   RingCentral promotes false star ratings and manipulates its reviews on the /review page.
                                  20   See generally Counterclaim; see also Dkt. No. 226 (“Nextiva Opp’n”) at 2, 5; see also Dkt.
                                  21   No. 245-5 (“RC Reply”) at 3. RingCentral moves for summary judgment on the grounds
                                  22   that Nextiva cannot prove falsity, causation, or economic injury, and that Nextiva’s claims
                                  23   are barred by the unclean hands doctrine.
                                  24            Claims for false advertising and unfair competition under California law are
                                  25   “substantially congruent” to claims made under the Lanham Act, and require the same
                                  26   proof. See Spy Phone Labs LLC v. Google Inc., No. 15-cv-3756-KAW, 2016 WL
                                  27   6025469, at *13 (N.D. Cal. Oct. 14, 2016); see also Walker & Zanger, Inc. v. Paragon
                                  28   Indus., Inc., 549 F. Supp. 2d 1168, 1182 (N.D. Cal. 2007). To bring a false advertising
                                                                                      5
                                  1    claim under the Lanham Act, the plaintiff must allege: “(1) a false statement of fact by the
                                  2    defendant in a commercial advertisement about its own or another’s product; (2) the
                                  3    statement actually deceived or has the tendency to deceive a substantial segment of its
                                  4    audience; (3) the deception is material, in that it is likely to influence the purchasing
                                  5    decision; (4) the defendant caused its false statement to enter interstate commerce; and (5)
                                  6    the plaintiff has been or is likely to be injured as a result of the false statement, either by
                                  7    direct diversion of sales from itself to defendant or by a lessening of the goodwill
                                  8    associated with its products.” Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134,
                                  9    1139 (9th Cir. 1997).
                                  10          “To demonstrate falsity within the meaning of the Lanham Act, a plaintiff may
                                  11   show that the statement was literally false, either on its face or by necessary implication, or
                                       that the statement was literally true but likely to mislead or confuse consumers.” Id. If a
Northern District of California




                                  12
 United States District Court




                                  13   plaintiff can provide evidence contrary to the proposition or statement asserted by the
                                  14   defendant in the advertisement, then the “plaintiff has [] met its burden of demonstrating
                                  15   literal falsity.” Id. When evaluating whether a statement is literally false (either on its face
                                  16   of by necessary implication), courts analyze it “in its full context.” Id. at 1139, 1144.
                                  17                 a. /Compare Page
                                  18          Nextiva originally complained of four categories of false information on
                                  19   RingCentral’s /Compare Page. RC MSJ at 8; RC Reply at 4. At the hearing, however, the
                                  20   parties focused their arguments only on RingCentral’s alleged statements regarding
                                  21   conference calling, and pricing. See Dkt. No. 268. Then, while the motions on summary
                                  22   judgment were pending, Nextiva provided notice to the Court that it no longer intends to
                                  23   pursue its counterclaim theory that arises out of RingCentral’s comparative pricing page.
                                  24   Dkt. No. 287. As such, the Court omits its analysis of the /compare page, as the issue is
                                  25   now moot.
                                  26                 b. /Review Page
                                  27          Nextiva claims that RingCentral produces false star ratings on its /review page.
                                  28   Counterclaim ¶¶ 38–39. RingCentral’s /review page reflects an overall 4.8-star rating in
                                                                                       6
                                  1    the marketplace, but on the sourced websites where the reviews originate, it has “at least
                                  2    hundreds of one- and two-star reviews; rather than the five one- and two-star reviews
                                  3    reflected on RingCentral’s Reviews Page.” Nextiva Opp’n at 11–12; Dkt. No. 226-2
                                  4    (“Zaleski Decl.”), Exs. 10, 17.
                                  5           First, RingCentral objects to Nextiva’s evidence as inadmissible for lack of
                                  6    authentication, see Zaleski Decl., Ex. 17, and for mischaracterizing an email regarding
                                  7    inaccurate review ratings, id, Ex. 10. The evidence shows screenshots of RingCentral’s
                                  8    customer reviews on the Better Business Bureau and Trustpilot.com. Id.
                                  9    “[U]nauthenticated documents cannot be considered in a motion for summary judgment.”
                                  10   Cristo v. Cayabyab, No. 18-cv-00561-BLF, 2020 WL 1531349, at *6 (N.D. Cal. Mar. 31,
                                  11   2020) (citing Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773 (9th Cir. 2002)). But the
                                       Court is not persuaded by RingCentral’s objections for improper authentication under FRE
Northern District of California




                                  12
 United States District Court




                                  13   901. “In considering internet print-outs, courts have considered the ‘distinctive
                                  14   characteristics’ of the website in determining whether a document is sufficiently
                                  15   authenticated.” See Ciampi v. City of Palo Alto, 790 F. Supp. 2d 1077, 1091 (N.D. Cal.
                                  16   2011). Here, in addition to Zaleski’s accompanying declaration, the screenshots of the
                                  17   internet reviews contain sufficient indicia of authenticity, including images and names of
                                  18   various customers, website design, dates and times of publication, and the web address of
                                  19   retrieval. Therefore, the Court OVERRULES RingCentral’s evidentiary objections.
                                  20          Next, RingCentral argues that it is not responsible for any inaccuracies in the star
                                  21   ratings because a third party, BirdEye, aggregates the ratings whereas RingCentral merely
                                  22   republishes them. RC Reply at 9. Both parties’ arguments have been considered.
                                  23   Nextiva’s evidence, however, raises genuine issues of material fact regarding a multitude
                                  24   of these issues including but not limited to, how RingCentral went about fabricating the
                                  25   average star rating, and whether third party BirdEye had discretion to exclude reviews.
                                  26   Zaleski Decl., Ex. 13 at 92:15–93:9. These are questions for the jury. Consequently,
                                  27   RingCentral’s motion for summary judgment on the false advertising law, Lanham Act,
                                  28   and unfair competition law claims is DENIED.
                                                                                     7
                                  1                    c. Causation and Economic Injury
                                  2           RingCentral argues that Nextiva has not proven causation or economic injury. RC
                                  3    Reply at 10–13. “When a party seeks damages for an allegedly false advertisement under
                                  4    the Lanham Act, ‘actual evidence of some injury resulting from the deception is an
                                  5    essential element of the plaintiff's case.’” VBS Distribution, Inc. v. Nutrivita Lab’ys, Inc.,
                                  6    811 F. App’x 1005, 1007 (9th Cir.), cert. denied, 141 S. Ct. 454 (2020) (quoting Harper
                                  7    House, Inc. v. Thomas Nelson, Inc., 889 F.2d 197, 210 (9th Cir. 1989)). Alternatively,
                                  8    damage is assumed under the Lanham Act for comparative advertising between
                                  9    competitors only when it is shown that the statements in the advertising are deliberately
                                  10   false. U-Haul Int’l, Inc. v. Jartran, Inc., 793 F.2d 1034, 1040–41 (9th Cir. 1986).
                                  11          Here, Nextiva’s experts used regression analyses to show that traffic to
                                       RingCentral’s web pages closely coincided with reduced Nextiva sales, and that Nextiva
Northern District of California




                                  12
 United States District Court




                                  13   would have to spend significant funds to correct the misimpressions that RingCentral’s
                                  14   pages caused in the market. See Dkt. No. 203-5, Ex. 13 ¶ 77, Ex. 7. Nextiva’s evidence
                                  15   suggests that traffic to RingCentral’s web pages caused Nextiva to lose market share and
                                  16   millions in profits. Zaleski Decl., Ex. 8 at 13–16. But RingCentral challenges the experts’
                                  17   opinions because their conclusions calculate injury across all of Nextiva’s claims without
                                  18   apportionment, including those claims that are now abandoned. RC Reply at 10.
                                  19   Furthermore, RingCentral contends that Nextiva lacks sufficient evidence for a jury to find
                                  20   that customers materially altered their decisions due to RingCentral’s advertising. RC
                                  21   Reply at 7–8.
                                  22          The Court finds that there are triable issues of material fact. A jury should decide
                                  23   whether the documented consumer misimpressions prove that those consumers heeded the
                                  24   allegedly false information, used it to terminate their services with Nextiva or go to a
                                  25   competitor, and resulted in Nextiva losing potential profits. See Zaleski Decl., Ex. 7.
                                  26   Therefore, RingCentral’s motion on causation and economic injury is DENIED.
                                  27   //
                                  28   //
                                                                                      8
                                  1               2. Unclean Hands
                                  2           RingCentral asserts an affirmative defense of unclean hands. To prevail on a
                                  3    defense for unclean hands in response to a Lanham Act claim, RingCentral must show that
                                  4    Nextiva’s conduct (1) “was ‘inequitable’ or ‘unconscionable,’” and (2) “that the plaintiff’s
                                  5    conduct ‘relate[d] to the very activity that is the basis of his claim.’” First Ascent Ventures
                                  6    Inc. v. DLC Dermacare LLC, 312 F. App’x 60, 61 (9th Cir. 2009). RingCentral must also
                                  7    “show that [Nextiva’s] inequitable conduct caused injury.” GrasshopperHouse LLC v.
                                  8    Clean & Sober Media LLC, 394 F. Supp. 3d 1073, 1101 (C.D. Cal. 2019).
                                  9           Factual questions related to the defense can be resolved as a matter of law only if
                                  10   “the evidence presented by both sides would permit the trier of fact to come to only one
                                  11   conclusion.” Metal Jeans, Inc. v. Metal Sport, Inc., 987 F.3d 1242, 1244 (9th Cir. 2021).
                                       After considering both parties’ arguments, the Court finds there are factual issues that do
Northern District of California




                                  12
 United States District Court




                                  13   not support summary judgment. RingCentral’s unclean hands defense is based upon the
                                  14   factual disputes previously discussed, and thus preclude resolution as a matter of law.
                                  15   Therefore, the Court DENIES summary judgment for unclean hands.
                                  16          For the foregoing reasons, the Court DENIES RingCentral’s motion for summary
                                  17   judgment in its entirety.
                                  18        B.    Nextiva’s Motion for Summary Judgment on RingCentral’s Complaint
                                  19          RingCentral filed a complaint for intentional interference with prospective
                                  20   economic advantage, defamation, trade libel, unfair competition, and cybersquatting. See
                                  21   generally TAC. Nextiva moves for summary judgment on all claims. See generally
                                  22   Nextiva MSJ. The Court finds that, except for claims based upon allegedly fake positive
                                  23   reviews of Nextiva, there are genuine disputes of material fact on all of RingCentral’s
                                  24   claims. Therefore, the Court GRANTS IN PART and DENIES IN PART Nextiva’s
                                  25   motion for summary judgment.
                                  26              1. Fake Positive Reviews of Nextiva
                                  27          In its complaint, RingCentral accuses Nextiva of posting fake online reviews, and
                                  28   those allegations form the basis of its claims for intentional interference, trade libel,
                                                                                       9
                                  1    defamation, and unfair competition. See generally TAC. There are two types of alleged
                                  2    fake reviews at issue: (1) fake negative reviews about RingCentral, and (2) fake positive
                                  3    reviews about Nextiva. Dkt. No. 229 (“RC Opp’n”) at 7–9. Nextiva moves for summary
                                  4    judgment on RingCentral’s defamation and trade libel claims arguing that they cannot, as a
                                  5    matter of law, reach allegedly false reviews of Nextiva. See Nextiva MSJ at 5.
                                  6           Baruch Labunski, under the supervision of Nextiva’s former Chief Marketing
                                  7    Officer, Yaniv Masjedi, posted over 10,000 fake positive reviews of Nextiva on
                                  8    downdetector.com and verified-reviews.com, Dkt. No. 229-2 (“Mullins Decl.”), Exs. 2, 8,
                                  9    9, 10, 19, and posted at least 166 additional fake positive reviews of Nextiva on Capterra,
                                  10   Fit Small Business, G2, Gartner, GetVoIP, Software Advice, and VoIPReview. See Dkt.
                                  11   No. 229-6 (“Yearwood Decl.”) ¶ 18. Additionally, Nextiva published at least 85 fake
                                       negative reviews of RingCentral’s services, see Yearwood Decl. ¶ 17, but according to
Northern District of California




                                  12
 United States District Court




                                  13   RingCentral’s own expert, approximately five of those fake negative reviews are
                                  14   “verified.”1 See Yearwood Decl., ¶ 7. It is undisputed that the allegedly fake positive
                                  15   reviews of Nextiva concern only Nextiva — the statements in those reviews do not
                                  16   concern RingCentral, nor do they reference RingCentral explicitly or by implication. See
                                  17   Nextiva MSJ at 6, n.3; See Dkt. No. 268.
                                  18          In a prior order on motion to dismiss, this Court held that “some of the reviews
                                  19   quoted in RingCentral’s complaint do not concern RingCentral’s services . . . Those
                                  20   reviews, however, are not the subject of RingCentral’s defamation claim.” Dkt. No. 65 at
                                  21   3. Although the present motion permits the Court to look beyond the pleadings, the same
                                  22   rationale applies.
                                  23          Defamation “involves the intentional publication of a statement of fact which is
                                  24   false, unprivileged, and has a natural tendency to injure or which causes special damage.”
                                  25
                                  26   1
                                         Former FBI agent Ron Yearwood, RingCentral’s expert, identified fake negative reviews
                                  27   as “verified” only if it could be legitimately established as fake by tying it directly to the
                                       then-known domains registered by Nextiva’s contractor, Baruch Labunski. See Yearwood
                                  28   Decl. ¶ 6. This category is confined to reviews that Nextiva employees, agents, or
                                       associated third parties admit are false and were posted for Nextiva. Id.
                                                                                      10
                                  1    Price v. Stossel, 620 F.3d 992, 998 (9th Cir. 2010). A defamation plaintiff must also prove
                                  2    “that the contested statements are of and concerning, him either by name or by clear
                                  3    implication.” Ferlauto v. Hamsher, 74 Cal. App. 4th 1394, 1404 (1999) (internal
                                  4    quotation marks and citations omitted). Similarly, trade libel is the intentional
                                  5    disparagement of another’s property that results in pecuniary damage. Aetna Cas. & Sur.
                                  6    Co., Inc. v. Centennial Ins. Co., 838 F.2d 346, 351 (9th Cir. 1988). A claim for trade libel
                                  7    requires “(1) a publication, (2) which induces others not to deal with the plaintiff, and (3)
                                  8    special damages.” Id.
                                  9           Where words or other matters that are the subject of a defamation action are of
                                  10   ambiguous meaning, or are innocent on their face and defamatory only in light of the
                                  11   extrinsic circumstances, a plaintiff must plead and prove that as used, the words had a
                                       particular meaning, or “innuendo,” that makes them defamatory. Smith v. Maldonado, 72
Northern District of California




                                  12
 United States District Court




                                  13   Cal. App. 4th 637, 645–46 (1999), as modified (June 23, 1999). This includes the
                                  14   requirement that in an instance of ambiguous language — where the language is
                                  15   susceptible to either a defamatory or innocent interpretation — the plaintiff must also
                                  16   plead and prove the extrinsic circumstances which show that the third person reasonably
                                  17   understood it in its derogatory sense. Id. Whether a statement is reasonably susceptible to
                                  18   a defamatory interpretation is a question of law for the court. MacLeod v. Tribune Publ’g
                                  19   Co., 52 Cal. 2d 536, 546 (1959).
                                  20          The Court finds that there is not a genuine dispute of material fact for two reasons.
                                  21   First, the fake positive reviews of Nextiva are not “of and concerning the plaintiff.”
                                  22   Second, RingCentral does not provide sufficient evidence showing that in light of the
                                  23   extrinsic circumstances, third parties reasonably understood the fake positive reviews to be
                                  24   a part of a “defamatory scheme” against RingCentral.
                                  25                 a. “Of and Concerning the Plaintiff”
                                  26          Here, the fake positive reviews at issue concern only Nextiva and neither expressly
                                  27   nor impliedly communicate anything about RingCentral. RingCentral did not advance an
                                  28   argument about the “of and concerning the plaintiff” element in its briefs. See RC Opp’n
                                                                                     11
                                  1    at 13–14. Thus, because the fake positive review statements are not “of and concerning”
                                  2    RingCentral, Nextiva has successfully shown an absence of evidence establishing a
                                  3    genuine dispute of material fact regarding the fake positive reviews of Nextiva. See Blatty
                                  4    v. New York Times Co., 42 Cal. 3d 1033, 1042 (1986) (dismissing trade libel claims and
                                  5    explaining that trade libel “requires that the injurious false statement ‘specifically refer to,’
                                  6    or be ‘of and concerning,’ the plaintiff in some way.”).
                                  7                  b. Ambiguous Meaning and Defamatory Scheme
                                  8           In response, RingCentral argues that the fake positive reviews played a “central role
                                  9    in accomplishing the object of the ‘defamatory scheme’ — to defame RingCentral by
                                  10   telling [consumers] that RingCentral was poorly regarded, particularly in comparison to
                                  11   Nextiva.” RC Opp’n at 1. Thus, RingCentral argues that all reviews should be considered
                                       for its defamation and trade libel claims, as opposed to just the fake negative reviews of
Northern District of California




                                  12
 United States District Court




                                  13   RingCentral. But the law does not recognize a “defamatory scheme.” Even if the
                                  14   statements were “of and concerning” RingCentral, it was charged with proving that the
                                  15   statements in the fake positive reviews had an ambiguous meaning, and that prospective
                                  16   customers reasonably understood those statements to be derogatory against RingCentral
                                  17   under the circumstances. Although it is true that under California law, a defamatory
                                  18   statement can be “expressly stated or implied,” Forsher v. Bugliosi, 26 Cal. 3d 792, 803
                                  19   (1980), here the statements were unambiguous.
                                  20          For instance, RingCentral shows that three prospective customers, who ultimately
                                  21   chose Nextiva, made a comparison between the two companies after looking at reviews.
                                  22   See Dkt. No. 229-5 (“Mohammed Decl.”), Exs. B, E, F. But there is no evidence that
                                  23   those prospective customers interpreted positive reviews about Nextiva to mean something
                                  24   derogatory about RingCentral. In fact, two of the reviews even acknowledge positive
                                  25   pricing attributes for RingCentral, and two provide other unrelated reasons to select
                                  26   Nextiva over RingCentral. See id. Just because prospective customers draw that
                                  27   comparison themselves, does not make fake positive reviews about Nextiva inherently
                                  28   derogatory. To agree with RingCentral’s “defamatory scheme” argument, would be to say
                                                                                      12
                                  1    that any statements made in the course of market competition, whether falsified or factual,
                                  2    would necessarily result in defamation.
                                  3              Considering the above analysis, the Court finds that the allegedly fake reviews
                                  4    about Nextiva cannot be actionable as defamation or trade libel. As such, the Court
                                  5    GRANTS Nextiva’s motion for summary judgment regarding RingCentral’s defamation
                                  6    and trade libel claims as to the allegedly fake positive reviews of Nextiva. The evidence of
                                  7    allegedly fake negative reviews of RingCentral, however, does establish that they are “of
                                  8    and concerning the plaintiff.” Therefore, the Court DENIES summary judgment on the
                                  9    defamation and trade libel claims as to fake negative reviews of RingCentral.
                                  10                2. Trade Libel
                                  11             Nextiva moves for summary judgment on RingCentral’s trade libel claim for failure
                                       to prove causation and special damages. Nextiva MSJ at 7.
Northern District of California




                                  12
 United States District Court




                                  13             Trade libel is the intentional disparagement of another’s property that results in
                                  14   pecuniary damage. Aetna, 838 F.2d at 351. In the Ninth Circuit, plaintiffs must identify
                                  15   specific statements constituting trade libel. See First Advantage Background Servs. v.
                                  16   Private Eyes, Inc., 569 F. Supp. 2d 929, 937 (N.D. Cal. 2008). And a plaintiff “must also
                                  17   prove that the statement played ‘a material and substantial part in inducing others not to
                                  18   deal with [the plaintiff].’” Piping Rock Partners v. David Lerner, 946 F. Supp. 2d 957,
                                  19   981 (N.D. Cal. 2013), aff’d, 609 F. App’x 497 (9th Cir. 2015) (quoting Erlich v. Etner, 224
                                  20   Cal. App. 2d 69, 73 (1964)). Finally, a trade libel plaintiff also must prove special
                                  21   damages, Peak Health Ctr. v. Dorfman, No. 19-cv-04145-VKD, 2019 WL 5893188, at *5
                                  22   (N.D. Cal. Nov. 12, 2019), in the form of specifically itemized pecuniary harm that was
                                  23   proximately caused by the libelous statements. See Piping Rock Partners, 946 F. Supp. 2d
                                  24   at 981.
                                  25             First, the parties disagree on the relevant law for causation and special damages for
                                  26   trade libel. Under Nextiva’s view, a plaintiff is required to “identify particular customers
                                  27   and transactions of which it was deprived as a result of the libel.” Nextiva Reply at 8;
                                  28   Piping Rock, 946 F. Supp. 2d at 981 (quoting Mann v. Quality Old Time Serv., Inc., 120
                                                                                        13
                                  1    Cal. App. 4th 90, 109 (2004) (overruled on other grounds by Baral v. Schnitt, 1 Cal. 5th
                                  2    376 (2016)). Under RingCentral’s view, a “general losses standard” is sufficient to
                                  3    demonstrate damages, requiring that plaintiffs only show lost sales following publication
                                  4    or mass dissemination of the statements and eliminate all other “reasonably likely causes.”
                                  5    RC Opp’n at 16; see Restatement (Second) of Torts §§ 626, 633 (1977). The Court finds
                                  6    that the specific customer and transaction identification standard is the applicable law.
                                  7           Next, applying the above standard for causation and pecuniary loss, the Court finds
                                  8    that there is a genuine dispute of material fact. “Causation is generally a question of fact
                                  9    for the jury, unless reasonable minds could not dispute the absence of causation.”
                                  10   Lombardo v. Huysentruyt, 91 Cal. App. 4th 656, 666 (2001). Here, RingCentral
                                  11   specifically identified customers and transactions. See Dkt. No. 227-10 (“Chou Decl.”),
                                       Ex. A; Dkt. No. 201-8; Mohammad Decl., Exs. B, E, F. RingCentral shows that those
Northern District of California




                                  12
 United States District Court




                                  13   prospective customers saw reviews of both companies as part of their decision-making
                                  14   process, and that RingCentral lost those particular transactions. Id. But it is unclear,
                                  15   however, whether they saw the allegedly fake reviews, and if so, whether those fake
                                  16   reviews played a substantial and material role in their decision to choose Nextiva over
                                  17   RingCentral. See Chou Decl., Ex. A. As discussed above, several of those reviews
                                  18   indicate numerous reasons for selecting Nextiva. Thus, the evidence raises a triable issue
                                  19   of fact on causation and special damages for trade libel. Therefore, summary judgment is
                                  20   DENIED as to RingCentral’s trade libel claim.
                                  21             3. Intentional Interference with Prospective Economic Advantage
                                  22          Nextiva moves for summary judgment on RingCentral’s intentional interference
                                  23   with prospective economic advantage claim for (1) failure to prove causation and special
                                  24   damages, and (2) failure to prove that Nextiva knew about RingCentral’s prospective
                                  25   business relationships. Nextiva MSJ at 10–12. This claim requires a plaintiff to prove “(1)
                                  26   an economic relationship between the plaintiff and some third party, with the probability of
                                  27   future economic benefit to the plaintiff; (2) the defendant’s knowledge of the relationship;
                                  28   (3) intentional acts on the part of the defendant designed to disrupt the relationship; (4)
                                                                                     14
                                  1    actual disruption of the relationship; and (5) economic harm to the plaintiff proximately
                                  2    caused by the acts of the defendant.” Korea Supply Co. v. Lockheed Martin Corp., 29 Cal.
                                  3    4th 1134, 1153 (2003).
                                  4                  a. Causation and Special Damages
                                  5           As with a trade libel claim, RingCentral’s prospective customers must have actually
                                  6    read the allegedly fake reviews and taken action because of them for the reviews to
                                  7    proximately cause disruption to RingCentral’s prospective economic relationships. See id.
                                  8    RingCentral must also establish special damages. See Panavision Int’l, L.P. v. Toeppen,
                                  9    945 F. Supp. 1296, 1305 (C.D. Cal. 1996), aff’d, 141 F.3d 1316 (9th Cir. 1998). For the
                                  10   same reasons as the trade libel claim analysis above, the Court finds a genuine dispute of
                                  11   material fact regarding causation and special damages for RingCentral’s intentional
                                       interference claim.
Northern District of California




                                  12
 United States District Court




                                  13                 b. Nextiva’s Knowledge of an Economic Relationship
                                  14          Nextiva also argues that it is entitled to summary judgment because RingCentral
                                  15   cannot establish that Nextiva knew of the economic relationships with which it allegedly
                                  16   interfered. Nextiva MSJ at 12.
                                  17          RingCentral must prove that, at the time Nextiva allegedly posted fake reviews, it
                                  18   knew it was interfering with a contractual relationship. See Altera Corp. v. Clear Logic,
                                  19   Inc., 424 F.3d 1079, 1092 (9th Cir. 2005). In the face of evidence provided by
                                  20   RingCentral showing Nextiva’s involvements with RingCentral’s prospective customers,2
                                  21   Nextiva has not shown an absence of a genuine dispute here. See Mullins Decl., Exs. 47–
                                  22   50, 54; Dkt. No. 202-2 “(Gold Decl.”), Ex. 17 at 6–7; see also Ramona Manor
                                  23   Convalescent Hosp. v. Care Enters., 177 Cal. App. 3d 1120, 1133 (Ct. App. 1986)
                                  24   (holding that it is “not persuaded knowledge of the injured party’s specific identity or
                                  25   name is a prerequisite to recovery for [intentional interference with prospective economic
                                  26
                                  27   2
                                         RingCentral’s only evidence provided on this argument, and portions of Nextiva’s
                                  28   evidence, is held under seal. As such, the Court does not discuss its contents. See Dkt.
                                       No. 319.
                                                                                    15
                                  1    advantage.]”); Altera Corp., 424 F.3d at 1092 (stating that “the defendant need not know
                                  2    exactly who is a party to the contract, so long as he knows he is interfering with a
                                  3    contractual relationship.”); Transcription Commc’ns Corp. v. John Muir Health, No. 08-
                                  4    cv-4418, 2009 WL 666943-TEH, at *10 (N.D. Cal. Mar. 13, 2009) (same). Therefore, the
                                  5    Court DENIES Nextiva’s motion regarding the intentional interference claim on these
                                  6    grounds.
                                  7               4. Unfair Competition Law
                                  8           Nextiva moves for summary judgment on RingCentral’s unfair competition law
                                  9    (UCL) claim on the grounds that it has failed to show it is entitled to an injunction.
                                  10   Specifically, Nextiva argues that RingCentral lacks evidence that the conduct is likely to
                                  11   recur. Nextiva MSJ at 15. The UCL prohibits any “unlawful, unfair, or fraudulent
                                       business act or practice.” Cal. Bus. & Prof. Code § 17200; see also Cel-Tech Commc’ns,
Northern District of California




                                  12
 United States District Court




                                  13   Inc. v. Los Angeles Cellular Tel. Co., 20 Cal. 4th 163, 180 (1999).
                                  14          “[T]o establish standing to pursue injunctive relief . . . [a plaintiff] must
                                  15   demonstrate a ‘real and immediate threat of repeated injury’ in the future.” Chapman v.
                                  16   Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 946 (9th Cir. 2011) (citation omitted). Although
                                  17   “past wrongs are evidence bearing on whether there is a real and immediate threat of
                                  18   repeated injury,” “past wrongs do not in themselves amount to [a] real and immediate
                                  19   threat of injury necessary to make out a case or controversy.” Id. at 948. Rather, to have
                                  20   standing to seek an injunction, a plaintiff “must show a sufficient likelihood—not a
                                  21   speculative possibility—that he will personally be harmed again in the same way.” Cunha
                                  22   v. IntelliCheck, LLC, 254 F. Supp. 3d 1124, 1139 (N.D. Cal. 2017).
                                  23          RingCentral provided sufficient evidence showing that it has standing to pursue an
                                  24   injunction under the UCL. That Nextiva has since fired the alleged wrongdoers and
                                  25   discontinued its policy does not mean that a risk of future injury is lacking. See Dkt. No.
                                  26   180-3, Ex. 5; Nextiva Reply at 12. Much of the evidence in RingCentral’s opposition brief
                                  27   shows disputes of fact about whether the officers and employees (who are still employed
                                  28   by Nextiva) were complicit or failed to act regarding the fake review scheme. See RC
                                                                                      16
                                  1    Opp’n at 19–20; Mullins Decl., Exs. 15–16, 25, 29–34, 36–37, 55.3 Furthermore, there are
                                  2    disputes of fact regarding whether the unfair and unlawful acts have been discontinued
                                  3    through remedies implemented by specific teams at Nextiva versus company-wide
                                  4    implementation. See RC Opp’n at 20; Mullins Decl., Ex. 25, 56. Thus, the future
                                  5    likelihood of occurrence is a triable issue and summary judgment on the unfair competition
                                  6    law claim is DENIED.
                                  7              5. Cybersquatting
                                  8           Finally, Nextiva moves for summary judgment on RingCentral’s cybersquatting
                                  9    claim on the grounds that RingCentral lacks standing, and that Nextiva cannot be held
                                  10   liable for the acts of Labunski, its independent contractor. Nextiva MSJ at 16–21.
                                  11   RingCentral claims that Nextiva, through the acts of Labunski, committed
                                       “cybersquatting” in violation of the Lanham Act, 15 U.S.C. § 1125(d), by “falsely
Northern District of California




                                  12
 United States District Court




                                  13   register[ing] at least one domain name strongly suggestive of the RingCentral brand
                                  14   name.” TAC ¶ 85.
                                  15          Yaniv Masjedi was Nextiva’s Chief Marketing Officer who hired Labunski to work
                                  16   on search engine optimization. See Mullins. Decl., Ex. 1 at 324–325. In mid-2017,
                                  17   Masjedi instructed Labunski to impersonate another competitor to post fake negative
                                  18   reviews. See Mullins Decl., Ex. 3. In late 2018, Labunski re-used that idea to impersonate
                                  19   RingCentral; Labunski purchased the domain name “ringcetrnal.com” and used fake
                                  20   identities and funds supplied by Nextiva, see Mullins Decl., Exs. 41–42, Hill Decl., Ex. 2,
                                  21   he created fake email accounts on the “ringcetrnal.com” domain to impersonate
                                  22   RingCentral’s CEO and the CEO’s daughter, and tried to use those false identities to
                                  23   eliminate positive reviews of RingCentral with the Better Business Bureau and Fit Small
                                  24   Business, see Hill Decl., Exs. 3–4. The parties do not dispute that Labunski registered the
                                  25   “ringcetrnal.com” domain name with the domain registrar Namecheap, or that he created
                                  26   the email addresses associated with the domain; they only dispute whether Labunski’s
                                  27
                                       3
                                  28    The cited evidence is held under seal, so the Court refrains from discussing its contents.
                                       See Dkt. No. 319.
                                                                                    17
                                  1    actions may be imputed to Nextiva. See Nextiva MSJ at 18; Answer ¶ 29; Gold Decl., Ex.
                                  2    23.
                                  3                      a.   Standing
                                  4             To have Article III standing, a “plaintiff must have (1) suffered an injury in fact, (2)
                                  5    that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to
                                  6    be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,
                                  7    1547 (2016), as revised (May 24, 2016). Plaintiff’s injury must be “(a) concrete and
                                  8    particularized . . . and (b) actual or imminent, not conjectural or hypothetical.” Lujan v.
                                  9    Defs. of Wildlife, 504 U.S. 555, 560 (1992) (internal quotations omitted). “Although
                                  10   general allegations of injury can suffice at the pleading stage, the plaintiff must set forth
                                  11   ‘specific facts’ to survive a motion for summary judgment based on lack of standing.”
                                       Braunstein v. Arizona Dep’t of Transp., 683 F.3d 1177, 1184 (9th Cir. 2012) (quoting
Northern District of California




                                  12
 United States District Court




                                  13   Lujan, 504 U.S. at 561).
                                  14            RingCentral argues that Labunski’s conduct magnified the effects of the fake
                                  15   negative reviews of RingCentral. See RC Opp’n at 9, 21–22. And as a result, it suffered
                                  16   reputational harm with the review websites who received emails from the
                                  17   “ringcetrnal.com” domain, because they host reviews that have a material impact on
                                  18   RingCentral’s business. Id. But Nextiva claims that there is no evidence that Labunski’s
                                  19   impersonation of RingCentral officials actually harmed RingCentral. See Nextiva MSJ at
                                  20   17–18.
                                  21            Nextiva cites to RingCentral’s 30(b)(6) witness, Tiffany Wan’s, testimony to
                                  22   support its position. Though Wan testified that “the reputation of RingCentral was
                                  23   diminished . . . through the fraudulent emails,” she also lacked knowledge of any changes
                                  24   to RingCentral’s Better Business Bureau membership or of any RingCentral reviews being
                                  25   removed from Fit Small Business. Gold Decl., Ex. 22 at 47:3–17, 55:11–56:5, 60:5–24.
                                  26   But Wan’s lack of knowledge does not prove that RingCentral was not harmed by the
                                  27   cybersquatting, and it is for the jury to weigh the credibility of RingCentral’s witness
                                  28   testimony. Therefore, the Court finds that RingCentral’s evidence raises a triable issue of
                                                                                       18
                                  1    fact about whether it suffered reputational harm. Nextiva’s request for summary judgment
                                  2    on the standing issue is DENIED.
                                  3                  b. Labunski as an Independent Contractor
                                  4           Nextiva contends that as an independent contractor, Labunski’s actions cannot be
                                  5    imputed to Nextiva because (1) Labunski was not Nextiva’s agent at all, and (2) even if he
                                  6    was, Nextiva never authorized Labunski to register the “ringcetrnal.com” domain. Nextiva
                                  7    MSJ at 19. It is well established that traditional vicarious liability rules ordinarily make
                                  8    principals or employers vicariously liable for acts of their agents or employees in the scope
                                  9    of their authority or employment. Burlington Industries, Inc. v. Ellerth, 524 U.S. 742, 756
                                  10   (1998).
                                  11          “An agency relationship arises “when one person (a ‘principal’) manifests assent to
                                       another person (an ‘agent’) that the agent shall act on the principal’s behalf and subject to
Northern District of California




                                  12
 United States District Court




                                  13   the principal’s control, and the agent manifests assent or otherwise consents so to act.”
                                  14   Restatement (Third) Of Agency § 1.01 (2006). “An agent acts with actual authority when,
                                  15   at the time of taking action that has legal consequences for the principal, the agent
                                  16   reasonably believes, in accordance with the principal’s manifestations to the agent, that the
                                  17   principal wishes the agent so to act.” Id. at § 2.01. A principal is liable to a third party
                                  18   harmed by an agent’s tortious conduct within the scope of actual authority. See id. at
                                  19   §7.04. Upon review of the evidence, the Court concludes that RingCentral has provided
                                  20   sufficient evidence for a jury to find that Labunski was an agent of Nextiva for purposes of
                                  21   cybersquatting liability. See Mullins Decl., Exs. 3, 41–42.
                                  22          Even if Labunski was an agent, it does not necessarily mean that Nextiva is liable
                                  23   for conduct that was not authorized, or was outside the scope, of Labunski’s authority to
                                  24   act on Nextiva’s behalf. See 1-800 Contacts, Inc. v. Lens.com, Inc., 722 F.3d 1229, 1251
                                  25   (10th Cir. 2013) (quoting Restatement (Third) of Agency § 7.04). Thus, the relevant
                                  26   question is whether a jury could reasonably find that Labunkski’s wrongful conduct was
                                  27   within his authority, or whether Labunski was negligently supervised by Nextiva.
                                  28          Here, RingCentral provided sufficient evidence showing that Labunski possessed a
                                                                                      19
                                  1    reasonable understanding of the authority conferred upon him by Nextiva. Masjedi’s
                                  2    instructions to Labunski conferred actual authority to purchase the domain names, and the
                                  3    evidence suggests that Labunski’s authority to impersonate RingCentral officers was
                                  4    implied. See Mullins Decl., Exs. 3, 41–42. Nextiva argues that Labunski’s consulting
                                  5    agreement disclaimed an agency relationship. Nextiva MSJ at 19. But disavowing agency
                                  6    by agreement is not sufficient under the law. See Restatement at § 1.02. Whether or not a
                                  7    principal holds out the purported agent as an agent by calling them such, does not
                                  8    determine the scope of the relationship. See id. § 1.02; see also Operation Tech., Inc. v.
                                  9    Cyme Int’l T&D, Inc., No. 14-cv-0999-JVS (DFMx), 2016 WL 6246806 at *4, (C.D. Cal.
                                  10   Mar. 31, 2016). Therefore, Labunski’s implied actual authority, and Nextiva’s arguably
                                  11   negligent supervision of Labunski, are triable issues.
                                              For the foregoing reasons, the Court concludes that RingCentral has raised a triable
Northern District of California




                                  12
 United States District Court




                                  13   issue of fact that Labunski was acting as Nextiva’s agent with implied actual authority, or
                                  14   alternatively, that Nextiva negligently supervised Labunski as its agent. Accordingly, the
                                  15   Court DENIES Nextiva’s motion for vicarious liability on the cybersquatting claim.
                                  16   IV. CONCLUSION
                                  17          Because there are genuine issues of material fact as to RingCentral’s /review page,
                                  18   Nextiva’s damages, and unclean hands, RingCentral’s motion for summary judgment is
                                  19   DENIED in its entirety.
                                  20          As explained above, Nextiva’s motion for summary judgment is GRANTED IN
                                  21   PART and DENIED IN PART. Nextiva’s motion is DENIED on all grounds, except
                                  22   Nextiva’s motion is GRANTED as to all allegedly fake positive reviews of Nextiva
                                  23   pertaining to RingCentral’s defamation and trade libel claims only.
                                  24          IT IS SO ORDERED.
                                  25
                                  26   Dated: June 17, 2021                      _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  27                                                   United States Magistrate Judge
                                  28
                                                                                    20
